DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:  “third end of the jaw lead” and “fourth end of the jaw lead” should read “the third end of the jaw lead” and “the fourth end of the jaw lead”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 26, 31 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is required of the first and second couplers structurally with the language “situated in proximity”, are the couplers located on the temporal section, are they located next to the temporal section, are they attached at all to the headgear, or are the couplers separate structures that are just near the temporal sections? It is unclear how the couplers are associated with the headgear structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-14, 22-30 and 33-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maloney (WO 2017/111977).
In regard to claim 1, Maloney teaches a headgear to provide a protective function to a user (see figure 16), the headgear comprising: a flexible shell (figure 16) configured to at least partially extend about a head of the user (see summary of invention on page 1), the flexible shell including at least a frontal shell section (front support member: 600), a jaw shell section (central support member: 602), a left temporal shell section and a right temporal shell section (see annotated figure 16 below); a forehead lead (lace: 20a) extending across the frontal shell section (600), the forehead lead (20a) having a first end and an oppositely disposed second end (20a is closed loop one end is illustrated in figure 16 opposite end of loop would be on opposite side of shell); and a jaw lead (lace: 20b) extending across the jaw shell section (see figure 16), the jaw lead (20b) having a third end and an oppositely disposed fourth end (20b is closed loop one end is illustrated in figure 16 opposite end of loop would be on opposite side of headgear); wherein the frontal shell section (600) includes a first strap and a second strap extending therefrom (see annotated figure below detailing first strap, second strap would be on opposite side of shell); wherein the jaw shell section (602) includes a third strap and a fourth strap extending therefrom (see annotated figure below detailing third strap, fourth strap would be on opposite side of headgear); wherein the left temporal shell section (see annotate figure below) is connected to the frontal shell section (600) by the first strap of the frontal shell section (600) and is connected to the jaw shell (602) section by the third strap of the jaw shell section (see annotated figure 16 below);  Filed: Herewithwherein the right temporal shell section is connected to the frontal shell section by the second strap of the frontal shell section and is connected to the jaw shell section by the fourth strap of the jaw shell section (same structure as detailed above 



    PNG
    media_image1.png
    626
    538
    media_image1.png
    Greyscale


 	


In regard to claim 13, Maloney teaches further comprising: a first coupler (lace: 20) situated in proximity to the left temporal shell section (see figure 16), the first coupler (20) coupling the first end of the forehead lead (end of closed loop 20a) and the third end of the jaw lead (end of closed loop 20b) (lace 20 via 520 and 520a connects 20a and 20b); and a second coupler situated in proximity to the right temporal shell section, the second coupler coupling the second end of the forehead lead and the fourth end of the jaw lead (same structure as detailed above on opposite side of headgear).  

 	In regard to claim 14, Maloney teaches further comprising: a tail section (back supporting member 604); and a tail lead (lace: 20) connected to the tail section (see figure 16), the tail lead (20) having a fifth end and an oppositely disposed sixth end (see end portion of 20 extending over central and front members to the distal end of 20), the fifth end being coupled to the first end of the forehead lead (end of lace loop 20a) and the third end of the jaw lead (end of lace loop 20b), the sixth end being coupled to the second end of the forehead lead and the fourth end of the jaw lead (same structure on opposite side of headgear).  

 	In regard to claim 22, Maloney teaches wherein the tail section (604) further comprises a lock (18), the tail lead being connected to the lock (lace 20 connected to lock 18).  

 	In regard to claim 23, Maloney teaches wherein the lock (18) is selectively rotatable in at least one of a first direction and a second direction, wherein the selective rotation of the lock in the first direction tensions the tail lead, the tail lead in turn tensioning the forehead lead and the jaw leadApplicant(s): Falcon Helmet Design & Engineering, Inc. Serial No.: Unassigned Docket No.: 3007-3 CON Filed: Herewith coupled thereto, wherein the selective rotation of the lock in the second direction releases tension from the tail lead, the tail lead in turn releasing tension from the forehead lead and the jaw lead coupled thereto (see page 4, paragraph 1 detailing the winding and unwinding of 18 to tension the laces).  

 	
 	In regard to claim 24, Maloney teaches a headgear (figure 16) to provide a protective function to a user, the headgear comprising: a flexible shell configured to at least partially extend about a head of the user (see summary of invention on page 1), the flexible shell including at least a frontal shell section (front support member: 600), a tail section situated opposite to the frontal shell section (rear support member: 604), a left temporal shell section and a right temporal shell section situated opposite to the left temporal shell section (see annotated figure above); a forehead lead (lace: 20a) extending across the frontal shell section (see figure 16), the forehead lead (20a) having a first end and an oppositely disposed second end (ends of closed loop on both sides of headgear); a tail lead (lace: 20) extending across the tail section (604), the tail lead (20) having a fifth end and an oppositely disposed sixth end (end on each front side of headgear: see figure 16); and a lock (18) situated on the tail section (see figure 16), the tail lead (20) being connected to the lock (18); wherein the fifth end of the tail lead is coupled to the first end of the forehead lead and the sixth end of the tail lead is coupled to the second end of the forehead lead (see end portion of lace 20 connected via lace guide 520 to lace 20a in figure 16).  



 	In regard to claim 26, Maloney teaches further comprising: a first coupler (lace guide: 520 as illustrated in figure 16) situated in proximity to the left temporal shell section (see annotated figure 16), the first coupler (520) coupling the first end of the forehead lead (end of loop 20a) and the fifth end of the tail lead (end portion of lace 20); and a second coupler situated in proximity to the right temporal shell section, the second coupler coupling the second end of the forehead lead and the sixth end of the tail lead (same structure as detailed above on opposite side of headgear).  

 	In regard to claim 27, Maloney teaches wherein the lock (18) is selectively rotatable in at least one of a first direction and a second direction, wherein the selective rotation of the lock in the first direction tensions the tail lead, the tail lead in turn tensioning the forehead lead coupled thereto, wherein the selective rotation of the lock in the second direction releases tension from the tail lead, the tail lead in turn releasing tension from the forehead lead coupled thereto (page 4, paragraph 0001 details the winding and unwinding creating tension along laces).  

 	In regard to claim 28, Maloney teaches a headgear to provide a protective function to a user (figure 16), the headgear comprising: a flexible shell configured to at least partially extend about a head of the user (see summary of the invention on page 1), the flexible shell including at least a frontal shell section (front support member: 600), a jaw shell section (center support 

 	In regard to claim 29, Maloney teaches wherein the lock (18) is selectively rotatable in at least one of a first direction and a second direction, wherein the selective rotation of the lock in the first direction tensions the forehead lead and the jaw lead coupled thereto, wherein the selective rotation of the lock in the second direction releases tension from the forehead lead and the jaw lead coupled thereto (see page 4, paragraph 1 detailing the winding and unwinding of 18 to tension the laces).   

 	In regard to claim 30, Maloney teaches further comprising: a tail section (604); and a tail lead (lace: 20) connected to the lock (18), the tail lead (20) having a fifth end and an oppositely disposed sixth end, the fifth end being coupled to the first end of the forehead lead (end of loop 20a) and the third end of the jaw lead (end of loop 20b) (see end portion of lace 20 along 602 and 600 connected to 20a and 20b via 510 and 520a), the sixth end being coupled to the second end of the forehead lead and the fourth end of the jaw lead (same structure as detailed above on opposite side); wherein the tail lead couples the lock to the forehead lead and the jaw lead; and wherein the lock (18) is selectively rotatable in at least one of a first direction and a 

 	In regard to claim 33, Maloney teaches further comprising: a first connector (cable: 20) situated on the left temporal shell section (see figure 16), the first connector receiving the first end of the forehead lead (20a) and the third end of the jaw lead (20b) (connector cable 20 via 520 and 520a connect 20a and 20b); and a second connector situated on the right temporal shell section, the second connector receiving the second end of the forehead lead and the fourth end of the jaw lead (same structure on opposite side of headgear).  

 	In regard to claim 34, Maloney teaches further comprising: a first coupler (lace: 20) situated in proximity to the left temporal shell section (see figure 16); and a second coupler situated in proximity to the right temporal shell section (same structure on opposite side of headgear); wherein the first coupler (20) couples the first end of the forehead lead (20a) and the third end of the jaw lead (20b) (via 520, and 520a); and wherein the second coupler couples the second end of the forehead lead and the fourth end of the jaw lead (same structure on opposite side of headgear).  

 	In regard to claim 35, Maloney teaches wherein the forehead lead (20a) extends through a first channel (lace guide: 610 in section 600) in the frontal shell section and the jaw lead (20b) extends through a second channel in the jaw shell section (cable guide: 610 in section 602).

Allowable Subject Matter
Claims 15, 21, 31 and 32 are allowed over prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Beauchamp (US 2015/0000015) and Rogers et al. (US 2011/0047679) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732